In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00114-CR
          No. 02-22-00115-CR
     ___________________________

  WILLIAM ADAM WALKER, Appellant

                    V.

         THE STATE OF TEXAS


On Appeal from County Criminal Court No. 3
           Tarrant County, Texas
    Trial Court Nos. 1665266, 1665265


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      On January 13, 2021, the trial court sentenced appellant William Adam Walker

to 40 days’ confinement for failure to identify under Section 38.02(d)(2) of the Texas

Penal Code.1 See Tex. Penal Code Ann. § 38.02(d)(2). No motion for new trial was

filed in either cause number, so appellant’s notice of appeal was due February 12,

2021, but was not filed until June 1, 2022. See Tex. R. App. P. 26.2(a)(1). We informed

him that unless he filed a response showing grounds for continuing the appeals, we

would dismiss them.

      Walker responded to our letter pro se, but his response does not show grounds

for continuing the appeals. We have not received a response from appellant’s

appointed counsel. Because his notice of appeal was not timely and because a timely

notice of appeal is an essential component of our jurisdiction, we dismiss the appeals.

See Tex. R. App. P. 25.2(b), 26.2(a)(1) (stating that a defendant has thirty days after the

imposition of a sentence to file a notice of appeal), 43.2(f); Slaton v. State, 981 S.W.2d

208, 210 (Tex. Crim. App. 1998); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.

App. 1993) (discussing the rule of appellate procedure that preceded rule 26.2, which

likewise required the filing of a notice of appeal within thirty days after the imposition

of a sentence, and dismissing an untimely appeal for want of jurisdiction).


      1
        In the second trial court cause number from which Walker now attempts to
appeal, he was charged with resisting arrest, search, or transportation. The State filed a
motion to dismiss, and on January 13, 2021, the trial court signed an order dismissing
the second trial court cause number.

                                            2
                                    Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 15, 2022




                                3